Citation Nr: 1455044	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi
  


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected asbestosis, evaluated as 10 percent disabling prior to January 1, 2014, and zero percent disabling as of January 1, 2014.

2.  Entitlement to an effective date earlier than June 26, 2006, for the grant of service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that granted service connection for asbestosis at 10 percent disabling, effective June 26, 2006.  After proposing to reduce the rating in August 2013, the RO reduced the rating to 10 percent, effective January 1, 2014.  See October 2013 rating decision.  Although the RO characterized that action as a reduction, since the Veteran has appealed the initial rating assigned, the effect of the October 2013 rating decision was to assign a staged rating.  

In June 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  However, in a September 2013 signed statement, the Veteran withdrew his request for a hearing.  The Veteran has not requested another hearing and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a higher initial disability rating for service-connected asbestosis is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for asbestosis in October 2002.  That claim was denied in an August 2003 rating decision and the Veteran perfected an appeal to the Board.  In a May 19, 2006 decision, the Board denied the Veteran's appeal.  The Veteran did not file a motion for reconsideration of the Board's decision, or take any other action to affect the finality of the Board's decision.  The Board's decision became final.
 
2.  The Veteran's claim to reopen his previously denied claim for service connection for asbestosis was received on June 26, 2006.  Service connection was subsequently granted, effective June 26, 2006. 

3.  There was no informal or formal claim, or written intent to file a claim, for service connection for asbestosis dated after the May 19, 2006 Board's denial and prior to the May 26, 2006 claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 26, 2006, for the award of service connection for asbestosis has not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for asbestosis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  There is no indication that further action is needed to comply with the duty to assist.  The Veteran's service treatment records, VA examinations and statements are associated with the claims folder.

Earlier Effective Date

The Veteran seeks an effective date prior to June 26, 2006 for the grant of service connection for asbestosis.  Specifically, the Veteran states he should be service connected for asbestosis from his date of his initial claim for service connection, in October 2002.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran initially filed a claim for service connection for asbestosis in October 2002, which was denied in an August 2003 RO rating decision.  The Veteran perfected an appeal to the Board, which denied the claim for service connection for asbestosis in a May 19, 2006 decision.  The Veteran did not appeal this Board decision and such determination is final in the absence of clear and unmistakable error (CUE). 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20 .1411.  The Veteran has not raised a claim specifically alleging CUE in the 2006 Board decision so this issue is not before the Board.  Thus, the October 2002 claim is the subject of a final Board decision.

On May 26, 2006, the Veteran filed a claim to reopen his previously denied claim for service connection for asbestosis.  In a September 2008 rating decision, the RO again denied the Veteran's claim, this time based on a lack of new and material evidence.  The Veteran appealed this rating decision.  In a September 2010 rating decision, the RO reopened the Veteran's claim and granted service connection for asbestosis, assigning a 10 percent rating, effective June 26, 2006.

In a November 2010 notice of disagreement, the Veteran asserted that he was entitled to an earlier effective date as he originally filed a claim for service connection for asbestosis in October 2002.  See also Veteran's VA 646,  November 2013.  

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003); see also 38 C.F.R. § 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005). 

An effective date must be based on the date of receipt of the new claim to reopen after the final disallowance or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q)(2).  The Veteran's claim to reopen was date-stamped on May 26, 2006.  The Board has carefully reviewed the record to determine whether there is any communication or record prior to May 26, 2006 which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  The evidence demonstrates that between the Board's final decision of May 19, 2006 and May 26, 2006, the Veteran did not submit any claim, or relevant evidence.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran does not contend that he filed a specific claim during this period, and the Board has not identified any communication which could be reasonably interpreted as such. 

Therefore, the Veteran does not satisfy the threshold legal eligibility requirements for the earlier effective date sought in this appeal.  Entitlement to an effective date earlier than May 26, 2006, for the grant of service connection for asbestosis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107. 


ORDER

Entitlement to an effective date earlier than June 26, 2006, for the grant of service connection for asbestosis is denied.


REMAND

In a November 2013 statement, the Veteran reported that his asbestosis disability has worsened in severity.  Additionally, the Veteran claims that his June 2013 VA respiratory examination was not conducted properly.  See Veteran's Statement in Support of Claim, September 2013.  In order to fairly and accurately assess the Veteran's claim, a new VA examination should be obtained in order to determine the current severity of his asbestosis disability.  Moreover, the most current Memphis VA Medical Center (VAMC) treatment records in the file date from November 2011.  Therefore, upon remand, any available VAMC treatment records since that date should be obtained.  See 38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for asbestosis since June 2005.  Thereafter, obtain any relevant treatment records identified by the Veteran, including any and all updated treatment records from Dr. D. H. W. in Tupelo, Mississippi; Dr. R. B. L. in Elkins Park, Pennsylvania; Dr. R. A. H. in Houston, Texas; Dr. B. W. M. in Corinth, Mississippi;  Dr. D. G. C., in Mississippi and the Memphis VAMC from November 2010 to present.  Any negative response should be appropriately documented into the record.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA respiratory examination to determine the current nature and severity of his service-connected asbestosis.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  The examiner should describe in detail all symptomatology associated with any respiratory condition associated with the Veteran's asbestosis. 

Specifically, the examiner should determine the Veteran's Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.  The examiner should also indicate whether the Veteran suffers from cor pulmonale or pulmonary hypertension and whether he requires outpatient oxygen therapy.  The examiner should indicate which test result most accurately reflects the Veteran's level of disability.

The examiner must also discuss the impact of the Veteran's asbestosis disability on his ability to work.

In providing this opinion, the examiner should address the significance of the Veteran's reports that his asbestosis condition is worsening, such that he experiences fatigue with any type of exertion, shortness of breath when jogging or climbing stairs and a chronic cough that is predominantly dry, but sometimes productive of clear to green mucus.

A complete rationale should be given for all opinions and conclusions expressed.  

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


